Citation Nr: 0414182	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from October 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manchester, 
New Hampshire, Regional Office (RO) that denied service 
connection for chronic obstructive pulmonary disease (COPD).

Appellant testified before the undersigned Veterans Law Judge 
in a Central Office hearing in January 2004.  A transcript of 
that testimony has been associated with the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is contended that the veteran has COPD as a result of his 
active military service.  There is conflicting evidence on 
file on this point and there are records that should be 
sought as they may provide some additional insight into the 
question at issue.

The record contains a statement from a private physician S. 
J. D., M.D.  In a September 2000 statement it is indicated 
that Dr. D. has treated the veteran since 1983.  There is 
reference made to progressive respiratory difficulties.  
There is no indication that the doctor's records have been 
requested.  Such request should be undertaken in order to 
assist in resolution of the matter at issue.

In addition, there are two separate VA opinions on file.  One 
to the effect that the COPD is more likely than not related 
to an episode of bronchitis in service.  No reasoning for 
this connection is set forth, nor is it indicated whether the 
party offering the opinion is a medical doctor or what the 
qualifications are for entering the opinion.

In the alternative, a later opinion is to the effect that the 
COPD comes from the veteran's history of smoking and is 
unrelated to the in-service bronchitis.  Again, the reasoning 
set forth for this opinion is not provided, nor is it 
indicated whether this party is a medical doctor, nor are the 
person's qualifications otherwise set forth.

It is the conclusion of the undersigned that the 
qualifications of the persons supplying the above opinions 
should be determined, that records should be obtained, and 
that an additional opinion be set forth to reconcile the 
evidence on file.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the appellant's 
assistance as needed, attempt to obtain 
copies of all treatment records of the 
private physician who reportedly had 
treated since 1980.  If records are not 
obtained, the attempts made to get the 
records should be detailed.

2.  Thereafter, the RO should obtain 
information concerning the qualifications 
of the to VA parties who entered the two 
medical opinions in 2002.  It should be 
indictated whether either or both are 
medical doctors and if so, what they 
specialize in.

3.  The RO should arrange for a board of 
2 qualified physicians (who have not 
already entered an opinion) to review the 
claims folder, including the private 
medical records obtained pursuant to the 
above, and enter an opinion as to the 
etiology of the COPD.  Specifically, an 
opinion should be entered as to whether 
it is more likely than not that the COPD 
is secondary to the bronchitis in service 
or to other in-service occurrence or 
event.  If some other etiology is more 
likely than not, that too should be set 
forth.  The medical reasoning for the 
opinion should be set forth and attempts 
should be made to reconcile the prior 
opinions.  If an opinion cannot be 
entered without resort to speculation, 
that too should be set forth in the 
claims folder.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted the veteran should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




